Brown, J. (concurring).
I write separately, not because I am troubled by the majority’s reasoning, but because I think that, in this era of rapidly rising health care costs (with all the attendant scrutiny and study focused on them), physicians or other medical practitioners should not refer their own patients to major medical testing laboratories or facilities, particularly such an MRI unit as here, owned by them.1 I cast no aspersions on the parties to this appeal, but it cannot be gainsaid that such a practice is fraught with danger and invites suspicion. See, in this regard, Florida’s Medical Practice Statute, Fla. Stat. § 458.327(2)(c) (1993), making *69criminal, with certain exceptions, referrals to entities in which the referring practitioner has an equity interest of ten or more percent “unless, prior to such referral, the physician notifies the patient of his financial interest and of the patient’s right to obtain such goods or services at the location of the patient’s choice.” See also G. L. c. Ill, § 25C, third par., as inserted by St. 1993, c. 350, § 4. But see Medicare & Medicaid Guide (CCH) par. 13,921, at 5669 (1994). The Hippocratic oath commands the physician “never [to] do harm.” Introducing an entrepreneurial mentality — “thou shall make as much money as the system will allow” — seems to cut the other way.

The certificate of need for the instant MRI facility provides:
“The Department found that because RANE is a limited partnership comprised of neurologists and neurosurgeons, a condition should be attached to the approval of RANE’s MRI application requiring that all patients referred to Merrimack Valley MRI be informed in writing that RANE physicians have a financial interest in the facility and that patients are free to seek MRI services in a number of alternative settings.”